Citation Nr: 1046794	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for migraines, from September 22, 2006, to February 27, 
2009.  

2.  Entitlement to a disability rating in excess of 50 percent 
for migraines, from February 27, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 2003 until April 
2005; he also had active duty for training with the Army National 
Guard, from March 1998 until November 1998. 

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  This case was previously before the Board 
in December 2009, when it was remanded for additional 
development, including for a new VA examination and to attempt to 
obtain additional medical records, which has since been 
accomplished.


FINDINGS OF FACT

1.  The Veteran's migraines were manifested by very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability, from September 26, 2006, to February 27, 
2009.  

2.  From February 27, 2009, the Veteran's migraines have been 
assigned a 50 percent rating, the maximum rating available under 
Diagnostic Code 8100, and there are no exceptional circumstances.   


CONCLUSIONS OF LAW

1.  For the period September 26, 2006, to February 27, 2009, the 
criteria for an evaluation of 50 percent, and no higher, for 
migraines have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (2010).


2.  The criteria for an evaluation in excess of 50 percent for 
migraines, from February 27, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection for a migraines 
disability.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the service 
treatment records and reports of his post-service treatment.  
Although the December 2009 BVA decision remanded the Veteran's 
claim to obtain a Family and Medical Leave Act (FMLA) letter from 
one of his VA examiners, a March 2010 memorandum formally found 
that information unavailable.  The Veteran also determined that 
he did not have a copy of the FMLA letter and requested that his 
claim proceed without that information.  As such, all reasonable 
efforts have been expended to obtain that information.   He was 
also afforded a formal VA examination, most recently in February 
2010.  

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation, which is 
the maximum schedular rating available.  Migraine headache 
disorders with characteristic prostrating attacks occurring on an 
average once a month warrant a 30 percent disability evaluation.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several months.  
A noncompensable evaluation is assigned for migraine headaches 
with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100).  The rating criteria do not define "prostrating." 


Merits of the Claim

The Veteran contends that his service-connected migraines are 
more severe than indicated by the 30 percent rating previously 
granted him, for the period September 26, 2006, to February 27, 
2009.  He also essentially contends that his service-connected 
migraines are more severe than the 50 percent disability rating 
granted him, from February 27, 2009.

The Veteran received a VA examination in December 2006, which 
included a review of the claims file.  The Veteran reported that 
his headaches had begun 2 years previously, but that he did not 
get an aura.  He claimed that his headaches were in the frontal 
areas, with some nausea and that he had a tendency to lie down, 
but did not have photophobia or phonophobia.  He further reported 
that his headaches would occur about 2 times a week and last 
about half a day.  The examiner found the Veteran to have 
headaches to most likely fit into the migraine category.  

VA outpatient treatment records generally indicate that the 
Veteran receives continuing treatment for his headaches.  For 
example, a July 2006 VA medical record noted that the Veteran 
reported headaches 2 to 3 times a week, with relief with over the 
counter Excedrin.  

A March 2007 VA neurology consult noted that the Veteran reported 
that his headaches started in Iraq, that they were previously 
infrequent, but that they were occurring more often, 3 times a 
week.  He reported that the headaches would sometimes wake him 
from sleep, were non-radiating, and were aggravated by stress; 
they were not associated with nausea, vomiting or photophobia.  
The examiner diagnosed him with migraine headaches.



A June 2007 VA neurology note indicated that the Veteran's 
headache frequency had decreased to 2 times per week and that he 
sometimes had no headaches in a week due to medication.  A July 
2007 VA outpatient treatment record noted that the Veteran had a 
5 year history of headaches, 3 times per month; an addendum also 
noted that the examiner had completed a FMLA form and faxed it to 
the Veteran's employer, but did not indicate which disability the 
form concerned.

An October 2007 VA outpatient treatment record noted that the 
Veteran reported headaches 3 times a week, of a throbbing 
quality.  He reported that they sometimes woke him up from sleep 
and were non-radiating.  The Veteran further reported that they 
were aggravated by stress, but not associated with nausea or 
vomiting or photophobia.  The examiner noted that the Veteran had 
reported that the neurontin had helped for a time, but that his 
headaches had returned 3 times a week and that he has had to take 
off from work to go home because of the headaches.  A December 
2007 VA neurology note noted that the Veteran wanted to try a 
stronger medication than neurontin.  

A May 2008 VA outpatient treatment record noted that the Veteran 
only had 3 headaches a month; however, a January 2009 VA 
outpatient treatment record noted that he had headaches 3 or 4 
times a week, which were worse when congested.  The examiner 
noted that the Veteran had to go to bed to get over the headaches 
and that this was a problem as he did not have any sick leave yet 
with his new job.  

A February 12, 2009 VA outpatient treatment record noted that the 
Veteran had previously been prescribed a new medication, Topamax, 
and that he was having fewer headaches.  

Subsequent VA outpatient treatment records generally indicated 
fewer headaches following his receipt of Topamax.  A March 27, 
2009 VA outpatient treatment record noted that the Veteran 
reported not having any headaches since his last visit 2 weeks 
previously.  A January 2010 VA outpatient treatment record noted 
that the examiner found Topamax to be helping to prevent migraine 
and that the Veteran has had some headaches, but that the new 
medication worked better.  

The Veteran received another VA examination in February 2010.  
The examiner noted that the Veteran reported headaches 3 to 4 
times per week, and that he had a tendency to lie down if 
possible.  The Veteran also reported taking medication, which he 
believed provided some help.  The Veteran reported that he takes 
a couple of hours break, about 3 times per week, due to 
headaches.  He also reported that he had been missing work about 
2 times per week, but that he now had a flexible schedule and 
worked from home 3 times per week, so that he probably only 
missed work about 2 to 3 times per month.  The examiner found the 
Veteran to have headaches consistent with migraine headaches.

The Veteran has also submitted multiple reports of FMLA absences 
with AT&T.  These records, however, did not indicate what 
disorders qualified him for FMLA.  In a July 2008 statement, the 
Veteran reported that his migraines have caused him to leave work 
early and to take long breaks.  He further reported that his VA 
physician, Dr. T.L.T., had signed off on FMLA for his migraines.  
Although a July 2007 VA medical record addendum noted that the 
examiner had completed a FMLA form and faxed it to the Veteran's 
employer, it did not indicate which disability the form 
concerned.

The Veteran also provided lay statements from his coworkers and 
friends indicating that he had headaches.  One July 2008 letter, 
from his coworker T.J., reported that the Veteran would take 
extra breaks at work and miss days from work due to frequent 
headaches.

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation, which is 
the maximum schedular rating available.  

The evidence of record prior to February 27, 2009 indicates that 
the Veteran has consistently reported having headaches or 
migraines at least once a week.  Although the medical evidence is 
unclear as to whether these migraines were completely prostrating 
in nature, the record repeatedly indicates that the Veteran has 
reported having headaches that occur on average more than the 
once a month characteristic of a 30 percent rating.  

The Veteran has also repeatedly reported since his December 2006 
VA examination that he would tend to lie down when he got the 
headaches and that they would last several hours to about half a 
day.  The Veteran is able to report symptoms, but not make 
causation determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994). 

Additionally, he has stated that his headaches interfered with 
his work, and although the FMLA letters from his former employer 
are not clear as to whether his headaches were the cause of his 
FMLA leave, the lay evidence provided by his co-workers tend to 
indicate that the Veteran was having problems due to his 
headaches.  

Taken all together and giving the Veteran the benefit of the 
doubt, the Board finds the evidence of record to indicate that 
the Veteran's headaches occurred more than once a month and were 
of a prostrating nature that interfered with his employment.  The 
medical evidence is consistent with the Veteran's statements, lay 
evidence of record, and employment records.  As such, the Board 
finds that a 50 percent disability rating, prior to February 27, 
2009, for the service-connected migraines is granted.

In regards to the Veteran's claim for a rating in excess of 50 
percent, both before February 27, 2009 and after that time, the 
Board notes that under Diagnostic Code 8100 a 50 percent rating 
is the maximum schedular rating possible and that no other 
diagnostic codes are applicable for rating his migraines.  As 
there is no legal basis upon which to award a higher evaluation 
for migraines, that aspect of his appeal must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The Board also finds that the disability does not warrant 
referral for extra-schedular consideration.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as 
"governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of step two 
are found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The rating 
criteria are inadequate, in that higher ratings are not available 
for the service-connected disability.  However, the Board finds 
no exceptional or unusual factors are in evidence, such as marked 
interference with employment, which was already contemplated by 
Diagnostic Code 8100, or frequent periods of hospitalization, 
which would warrant an extraschedular evaluation.   

Finally, he Board considered the application of Rice v. Shinseki, 
22 Vet. App. 447 (2009), which held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  In this case, the Veteran has not argued, and the record 
does not otherwise reflect, that the migraines disability renders 
the Veteran totally unemployable.  Rather, the VA medical records 
indicate that the Veteran has been employed throughout the course 
of the appeal.  Furthermore, during the February 2010 VA 
examination, the Veteran indicated that he was currently 
employed, and was able to work due to his flexible schedule.  As 
the issue was not raised by the record or the Veteran, a remand 
for adjudication of entitlement to TDIU as part of the increased 
rating claim is not necessary.





								[Continued on Next 
Page]
ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 50 percent evaluation, and no higher, for 
migraines, from September 22, 2006 to February 27, 2009, is 
granted.

An evaluation in excess of 50 percent for migraines, from 
February 27, 2009, is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


